DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamek (US 2015/0053779).
With respect to claim 1, Adamek teaches an apparatus (e.g. thermostat 22 Figs 2-3) that receives an instruction from a user by speech by dialogic interaction (e.g. that receives an 
a hardware processor (e.g. processor 40 Fig 2 [0045]) that:  
5determines an experience value of the user (e.g. the thermostat 22 may automatically learn or identify a user's 62 interaction and experience level with the voice control system [0124] whereby experience value of the user is interpreted as experience level of user 62) regarding use of the apparatus (e.g. regarding the use of thermostat 22, as suggested in [0124]); and 
modifies an information amount to be provided to the user by speech in the dialogic interaction depending on the user's experience value determined by the hardware processor (e.g. the voice control system of the thermostat 22 may provide more assistance or help to a user at a low experience level and less help or assistance to a user at a high experience level [0124] whereby providing more or less assistance or help depending on the user’s experience level is interpreted as modifies an information amount to be provided to the user by speech in the dialogic interaction depending on the user's experience value determined by the hardware processor).
With respect to claim 2, Adamek teaches the apparatus according to claim 1, 10wherein the hardware processor determines the experience value using, as a determination factor, at least one of a period of time elapsed from a most recent instruction received from the user, frequency of instructions received from the user, an instruction interval of past instructions received from the user, frequency of modifying setting in past instructions received from the user, frequency of use of a help function by the user, or frequency of interruption operation performed by the user during output of a speech guidance (e.g. Various factors may be utilized to determine a user's experience level including, but not limited to, an amount of successful commands provided by a user in a row, an amount of interactions with the voice control system by the user, a number of days in a row in which the user interacts with the voice control system, etc. [0124] whereby the 
With respect to claim 4, Adamek teaches the apparatus according to claim 1, wherein the hardware processor omits a step of the dialogic interaction depending on the experience value of the user (e.g. providing less help or assistance to a user at a high experience level [0124] is omits a step of the dialogic interaction depending on the experience value of the user).
With respect to claim 5, Adamek teaches the apparatus according to claim 1, 25wherein the hardware processor reduces more of the information amount provided to the user by speech as the experience value is higher (e.g. providing less help or assistance to a user at a high experience level [0124] is reduces more of the information amount provided to the user by speech as the experience value is higher).
With respect to claim 10, Adamek teaches the apparatus according to claim 1, wherein the apparatus is used while coupled to a user interface that does not accept speech input from a user during output of a speech (e.g. thermostat 22 is used while coupled user interface 26 Fig 2/to display 48 Fig 3 that does not accept speech input from a user during output of a speech as suggested in Figs 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adamek (US 2015/0053779) in view of Nakaishi (US 7,366,607)
With respect to claim 3, Adamek teaches the apparatus according to claim 1.
However, Adamek fails to teach wherein the hardware processor modifies an utterance speed of a speech provided to the user depending on the experience value of the user.
Nakaishi teaches a navigation system that modifies (e.g. controls, col 34 ln 63-64) an utterance speed of a speech provided to the user depending on the experience value of the user (e.g. speed of the output voice of the guidance information (utterance speed of the voice guidance) according to at least one of an age of a listener, listening characteristics of the listener, and a frequency of deviation from a planned route, col 35 ln 4-8).
Adamek and Nakaishi are analogous art because they all pertain to modifying assistance/guidance information according to the user’s experience level. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Adamek with the teachings of Nakaishi to include: wherein the hardware processor modifies an utterance speed of a speech provided to the user depending on the experience value of the user, as suggested by Nakaishi. The benefit of the modification would be to perform guidance information according to the user’s experience level, as suggested in Nakaishi col 35 ln 8-11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adamek (US 2015/0053779) in view of Storch (US 5,920,846)
With respect to claim 9, Adamek teaches the apparatus according to claim 1 including determining the experience level of user 62, see [0124].
However, Adamek fails to teach 5wherein the hardware processor determines the experience value for each job type.
Storch teaches determining the experience value for each job type (e.g. determining the experience level of a technician i.e. a newly hired technician or an experience technician for each job type, as suggested in col 25 ln 62-67-col 26 ln 1-26).
Adamek and Storch are analogous art because they all pertain to determining an experience level of a user/a technician. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Adamek with the teachings of Storch to include: wherein the hardware processor determines the experience value for each job type, as suggested by Storch. The benefit of the modification would be to enhance performance and complete the job in a record time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675